Citation Nr: 1141792	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-33 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a combined rating in excess of 40 percent for Meniere's syndrome (to include vestibular dysfunction and tinnitus).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1999 to July 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for labyrinthitis, rated 10 percent, effective July 14, 2007 ( that rating decision also granted service connection for tinnitus, separately rated 10 percent).  An August 2008 rating decision increased the rating for labyrinthitis to 10 percent, also effective July 14, 2007.  The Veteran's claims file was transferred to (and is now in) the jurisdiction of the Roanoke, Virginia RO.  An August 2009 rating decision recharacterized the service connected entity as Meniere's Disease and further increased the rating to 30 percent, also effective July 14, 2007 (continuing the 10 percent rating for tinnitus).  In April 2010 a hearing was held before a decision review officer (DRO); in August 2011 a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.  At the Travel Board hearing the Veteran submitted additional evidence with a waiver of initial RO consideration.  He also sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  That period has lapsed; no additional evidence was received. 

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

Meniere is a disease characterized by hearing loss, tinnitus, and vertigo resulting from nonsuppurative disease of the labyrinth with edema.  It was diagnosed when the Veteran was examined in July 2009 by a VA nurse practitioner (who cited to the report of an audiological evaluation on the same day-which found that the Veteran had normal hearing with no elevated puretone thresholds, and 100 percent discrimination in each ear.  A clinical record dated in December 2009 notes the Veteran's history of right ear hearing loss with vertigo, and also cites to the normal findings on July 2009 audiological evaluation.  

Under 38 C.F.R. § 4.87, Code 6205, Meniere's syndrome is rated 30 percent for hearing impairment with vertigo less than once a month, with or without tinnitus.  The next higher (60%) rating requires hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A note following provides that Meniere's syndrome is evaluated either under the Code 6205 criteria or by separately evaluating vertigo (as peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  The Note also states, "But do not combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under diagnostic code 6205."  

There is insufficient information in the record to adequately assess the frequency/severity of vertigo attacks or any true cerebellar gait (notably, the Veteran works and drives).  And while the Veteran's reports of right ear hearing loss with attacks of vertigo have been clinically noted, there is no clinical evidence of hearing loss disability established by audiological evaluation.  

At the April 2010 DRO hearing the Veteran testified that he would secure supporting statements regarding his occupational impairment resulting from his Meniere's syndrome; he also indicated he had not received any private treatment (all his treatment was by VA).  He noted that he was going to begin vestibular therapy and that he shortly would need to give his VA physician (Dr. H.) information for a Charlottesville Clinic.  

At the August 2011 Travel Board hearing the Veteran testified that due to Meniere's syndrome he had missed seven days from work in the prior three weeks.  At the hearing he submitted an August 2011 letter from a family health care clinic in Charlottesville, wherein A.R., FNP noted that the Veteran was a patient of the clinic and suffered from Meniere's disease.  There are no treatment records from this clinic or provider associated with the claims file.  Significantly, records of treatment for the disability at issue during the appeal period are pertinent evidence in a claim for an increased rating, and must be sought.  

In exceptional cases where schedular evaluations are found to be inadequate, an extraschedular evaluation may be authorized if certain criteria are met.  38 C.F.R. § 3.321(b).  The Veteran has alleged that symptoms of his Meniere's syndrome significantly interfere with his employment, and argues essentially that his impairment due to vestibular function is so severe that it is not fully encompassed by the rating criteria.  Hence, the matter of whether referral for extraschedular consideration is warranted must be addressed (and requires further development).

The Veteran is advised that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for Meniere's syndrome from March 2010 to the present.  

The RO should afford the Veteran the opportunity to submit the supporting evidence he indicated (at the Travel Board hearing) would be forthcoming.  The RO should also ask the Veteran to identify the providers of all private evaluations and/or treatment he received for Meniere's syndrome since his discharge from active duty, and to provide releases for VA to secure complete clinical records of all such evaluations and treatment, to specifically include records from Downtown Family Healthcare (and A.R., FNP), and the records of any vestibular therapy treatment he has received.  The RO must secure for association with the claims file the complete clinical records from all sources identified.  The RO should arrange for any further development suggested by the results of that requested above.  

2.  The RO should then arrange for the Veteran to be examined by an otolaryngologist to determine the severity of his service-connected Meniere's syndrome (the examiner must be provided a copy of the criteria in 38 C.F.R. § 4.87, Codes 6204, 6205).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted (and must specifically include audiometric studies).  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a) Does the Veteran have a hearing impairment.  If there is a hearing impairment that is not adequately reflected by the audiometry conducted in conjunction with the examination, please discuss the nature and severity of such impairment.
(b) What is the frequency of the Veteran's vertigo attacks (per month) as shown by the record (including interview on examination)?  Does the Veteran have a cerebellar gait?  Is such a gait shown by any descriptions in the clinical records of his evaluations and treatment associated with the claims file?  It is requested that the explanation of rationale for the response to this question should include some discussion of the distinction, if any, between "staggering", "imbalance", and cerebellar gait (i.e., are those terms interchangeable?).
(c) What is the frequency (per month) of vertigo attacks manifested by cerebellar gait?
(d) Does the Veteran exhibit any manifestations of Meniere's syndrome that are not reflected in the schedular criteria for rating Meniere's syndrome (38 C.F.R. § 4.87, Codes 6204, 6205)?  Please identify such symptoms, noting their severity and frequency.

The examiner must explain the rationale for all opinions.

3. The RO should then review the entire record and readjudicate the claim (applying 38 C.F.R. § 3.158(a), if indicated), to include consideration whether referral of the claim for extraschedular consideration is warranted (if so, such should be processed) .  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

